Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 and 2, drawn to “A peptide specifically bound to PD-L1, comprising an amino acid sequence represented by SEQ ID NO: 1 or SEQ ID NO: 2”.
Group II, claims 6-8, drawn to a method of diagnosing cancer.
Group III, claims 9 and 12-14, drawn to a method of preventing or treating cancer.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

	This application contains claims directed to the following patentably distinct species of the claimed invention for Groups I-III. Election is required as follows.

	If applicant elects the invention of Group I, the applicant is required to elect a single, specific species from each of the following species A-B.
	A. a species of peptide (SEQ ID NO: 1 or SEQ ID NO: 2)
Applicant must elect, for the purposes of search, a single, specific species of peptide. 
	B. a species of if bound to PD-L1 or not (see the preamble of the claims - please refer to claims 1, 2; specification)
Applicant must elect, for the purposes of search, a single, specific species of if bound to PD-L1 or not.

	If applicant elects the invention of Group II, the applicant is required to elect a single, specific species from each of the following species A-C.
	A. a species of peptide (SEQ ID NO: 1 or SEQ ID NO: 2)
Applicant must elect, for the purposes of search, a single, specific species of peptide. 
	B. a species of if bound to PD-L1 in the contacting step or not (see the preamble of claim 1 – it would appear that this would make the method inoperable if the peptide is already bound to PD-L1)
Applicant must elect, for the purposes of search, a single, specific species of if bound to PD-L1 in the contacting step or not.
	C. a species of cancer (please refer to claims 7, 8; specification)
Applicant must elect, for the purposes of search, a single, specific species of cancer.

	If applicant elects the invention of Group III, the applicant is required to elect a single, specific species from each of the following species A-C.
	A. a species of peptide (SEQ ID NO: 1 or SEQ ID NO: 2)
Applicant must elect, for the purposes of search, a single, specific species of peptide. 
	B. a species of if bound to PD-L1 in the administration step or not (see the preamble of claim 1 – it would appear that this would make the method inoperable if the peptide is already bound to PD-L1)
Applicant must elect, for the purposes of search, a single, specific species of if bound to PD-L1 in the administration step or not.
	C. a species of cancer (please refer to claims 12, 13; specification)
Applicant must elect, for the purposes of search, a single, specific species of cancer.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1 for Group I, claim 6 for Group II, and claim 9 for Group III.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of SEQ ID NO: 1 or 2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of (1) Kovalic et al. WO 2009/091518 published July 23, 2009 or (2) Peiris et al. U.S. Patent 7,267,942 issued September 11, 2007.  
Kovalic et al. teach SEQ ID NO: 53073 which has 100% identity to present SEQ ID NO: 2 although a 195mer.
RESULT 3
AXH16561
ID   AXH16561 standard; protein; 195 AA.
XX
AC   AXH16561;
XX
DT   10-DEC-2009  (first entry)
XX
DE   Zea mays protein sequence, SEQ ID 53073.
XX
KW   Plant; transgenic plant; plant breeding.
XX
OS   Zea mays.
XX
CC PN   WO2009091518-A2.
XX
CC PD   23-JUL-2009.
XX
CC PF   09-JAN-2009; 2009WO-US000153.
XX
PR   15-JAN-2008; 2008US-0011138P.
XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Kovalic D,  Qiu B,  Tabaska J,  Wu W;
XX
DR   WPI; 2009-L78180/52.
XX
CC PT   New recombinant DNA construct comprises polynucleotide encoding a 
CC PT   protein, useful for manufacturing non-natural, transgenic seed that can 
CC PT   be used to produce a crop of transgenic plants with an enhanced trait, 
CC PT   and producing hybrid corn seed.
XX
CC PS   Claim 1; SEQ ID NO 53073; 0pp; English.
XX
CC   The present invention relates to a novel recombinant DNA construct which 
CC   comprises a polynucleotide sequence which encodes a protein (such as the 
CC   present sequence). The DNA construct is useful for manufacturing non-
CC   natural, transgenic seed that can be used to produce a crop of transgenic
CC   plants with an enhanced trait, and producing hybrid corn seed. Also 
CC   claimed is a transgenic plant cell comprising the recombinant DNA 
CC   construct, where the DNA construct provides for an enhanced trait as 
CC   compared to control plants; and where the enhanced trait is enhanced 
CC   water use efficiency, enhanced cold tolerance, increased yield, enhanced 
CC   nitrogen use efficiency, enhanced seed protein or enhanced seed oil.
XX
SQ   Sequence 195 AA;

  Query Match             100.0%;  Score 37;  DB 15;  Length 195;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CVRARTR 7
              |||||||
Db         27 CVRARTR 33

Peiris et al. teach a 33mer with 91.7% identity (i.e. single conservative amino acid substitution) to present SEQ ID NO: 2.
RESULT 7
US-10-808-187A-2170
; Sequence 2170, Application US/10808187A
; Patent No. 7267942
; GENERAL INFORMATION:
;  APPLICANT: PEIRIS, JOSEPH S. M.
;  APPLICANT:  YUEN, KWOK YUNG
;  APPLICANT:  POON, LIT MAN
;  APPLICANT:  GUAN, YI
;  APPLICANT:  CHAN, KWOK HUNG
;  APPLICANT:  NICHOLLS, JOHN
;  TITLE OF INVENTION: A DIAGNOSTIC ASSAY FOR THE HUMAN VIRUS CAUSING SEVERE ACUTE
;  TITLE OF INVENTION:  RESPIRATORY SYNDROME (SARS)
;  FILE REFERENCE: V9661.0078
;  CURRENT APPLICATION NUMBER: US/10/808,187A
;  CURRENT FILING DATE:  2004-03-24
;  PRIOR APPLICATION NUMBER: 60/457,031
;  PRIOR FILING DATE: 2003-03-24
;  PRIOR APPLICATION NUMBER: 60/457,730
;  PRIOR FILING DATE: 2003-03-26
;  PRIOR APPLICATION NUMBER: 60/459,931
;  PRIOR FILING DATE: 2003-04-02
;  PRIOR APPLICATION NUMBER: 60/460,357
;  PRIOR FILING DATE: 2003-04-03
;  PRIOR APPLICATION NUMBER: 60/461,265
;  PRIOR FILING DATE: 2003-04-08
;  PRIOR APPLICATION NUMBER: 60/462,805
;  PRIOR FILING DATE: 2003-04-14
;  PRIOR APPLICATION NUMBER: 60/468,139
;  PRIOR FILING DATE: 2003-05-05
;  PRIOR APPLICATION NUMBER: 60/464,886
;  PRIOR FILING DATE: 2003-04-23
;  PRIOR APPLICATION NUMBER: 60/471,200
;  PRIOR FILING DATE: 2003-05-16
;  NUMBER OF SEQ ID NOS: 2476
;  SOFTWARE: PatentIn ver. 3.2
; SEQ ID NO 2170
;   LENGTH: 33
;   TYPE: PRT
;   ORGANISM: Human severe acute respiratory syndrome virus
US-10-808-187A-2170

  Query Match             91.9%;  Score 34;  DB 6;  Length 33;
  Best Local Similarity   85.7%;  
  Matches    6;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CVRARTR 7
              |:|||||
Db         11 CLRARTR 17

Also see below regarding present SEQ ID NO: 2 being a fragment of a naturally occurring polypeptide.
 RESULT 3
A0A0D2PEQ0_HYPSF
ID   A0A0D2PEQ0_HYPSF        Unreviewed;        92 AA.
AC   A0A0D2PEQ0;
DT   29-APR-2015, integrated into UniProtKB/TrEMBL.
DT   29-APR-2015, sequence version 1.
DT   02-DEC-2020, entry version 10.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:KJA27061.1};
GN   ORFNames=HYPSUDRAFT_63321 {ECO:0000313|EMBL:KJA27061.1};
OS   Hypholoma sublateritium (strain FD-334 SS-4).
OC   Eukaryota; Fungi; Dikarya; Basidiomycota; Agaricomycotina; Agaricomycetes;
OC   Agaricomycetidae; Agaricales; Strophariaceae; Hypholoma.
OX   NCBI_TaxID=945553 {ECO:0000313|EMBL:KJA27061.1, ECO:0000313|Proteomes:UP000054270};
RN   [1] {ECO:0000313|Proteomes:UP000054270}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=FD-334 SS-4 {ECO:0000313|Proteomes:UP000054270};
RG   DOE Joint Genome Institute;
RG   Mycorrhizal Genomics Consortium;
RA   Kohler A., Kuo A., Nagy L.G., Floudas D., Copeland A., Barry K.W.,
RA   Cichocki N., Veneault-Fourrey C., LaButti K., Lindquist E.A., Lipzen A.,
RA   Lundell T., Morin E., Murat C., Riley R., Ohm R., Sun H., Tunlid A.,
RA   Henrissat B., Grigoriev I.V., Hibbett D.S., Martin F.;
RT   "Evolutionary Origins and Diversification of the Mycorrhizal Mutualists.";
RL   Submitted (APR-2014) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KN817525; KJA27061.1; -; Genomic_DNA.
DR   EnsemblFungi; KJA27061; KJA27061; HYPSUDRAFT_63321.
DR   Proteomes; UP000054270; Unassembled WGS sequence.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000054270}.
FT   REGION          43..92
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        54..68
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   92 AA;  9907 MW;  93B6678056FD49E4 CRC64;

  Query Match             100.0%;  Score 37;  DB 23;  Length 92;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CVRARTR 7
              |||||||
Db         21 CVRARTR 27


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658